ALVIN B. RUBIN, Circuit Judge,
Dissenting:
Respectfully, I must dissent. The order entered by my brethren fully and correctly states the facts and the legal issues and I differ with them only concerning the action we should take.
Although I would not decide the issue without a hearing, I doubt that a settlement of a claim under the Longshoremen’s and Harbor Workers’ Compensation Act may be effected without administrative approval in accordance with the statute, 33 U.S.C. § 908(i), and whether a settlement made in the absence of compliance relieves the employer of future obligations with regard to its employee’s continuing disability.
My brethren consider us bound for the time by an unreported order entered in Ingalls v. Spicer, No. 74-3465, order filed April 18, 1975. In that case, a motion to approve a compromise settlement and to dismiss was granted by another panel of this court. The order was entered despite the pendency of, and did not advert to, a “Motion to Remand” that had been filed under the Spicer caption by the Secretary of Labor; this motion urged that the court lacked authority to pass on proposed compromise settlements under Section 8(i) of *651the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C. § 908(i). There is, of course, no way to determine from the opinion whether the question of jurisdiction to approve the settlement was in fact considered, and, apparently, no motion to reconsider was filed. I do not think that action creates a law of the circuit or embodies a rule entitled to stare decisis effect. Whether or not it does is not of itself a question for summary disposition.
If we follow Spicer, a path to avoid administrative approval is open. Ingalls doubtless has learned the route and others may follow. If other employers and employees do, then in any case the injured workman and the employer can effect a compromise by the expedient of an appeal followed by a conditional settlement. The question will not be different on another day, and the parties can surely arrange its presentation again to be in the same context so that the question may continually escape review.
I would, therefore, grant the motion for rehearing and assign the original motion for full hearing before a panel, on briefs.